Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 11 and 14, the limitation “repulpable
In regards to claim 13, the limitation “about 0.5% and about 25%” renders the claim indefinite because the meets and bounds the range has not been clearly stated. For examination purposes, examiner interprets the claim to mean 0.5% to 25%.
In regards to claim 16, the limitation “about 0.5mm to about 16mm” renders the claim indefinite because the meets and bounds the range has not been clearly stated. For examination purposes, examiner interprets the claim to mean 0.5mm to 20mm.
All remaining claims are rejected as they depend from rejected claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Humphries et al. (US Pub. No. 2010/0006630 A1, herein, Humphries).
Regarding claim 1, Humphries discloses an insulated box assembly (Fig. 2) comprising: 
a box (44) comprising a pair of opposing side box panels (46), a pair of opposing main box panels (48), and a bottom box panel (50, 52), the box defining an internal box cavity with a box opening defined opposite from the bottom box panel (Fig. 2); and 
an insulated liner (20) positioned within the internal box cavity, the insulated liner (Figs. 1B and 2) comprising a pair of opposing main liner panels (24, 26) and a pair of opposing side liner panels (28, 32, 34 and 30, 36, 38, respectively), the pair of opposing main liner panels and the pair of opposing side liner panels defined by a single blank liner panel (Fig. 1A) comprising a blank sheet (72, 74) and an insulation batt (76), the insulation batt positioned between the blank sheet and the box (Figs. 5A and 5B).

Regarding claim 2, Humphries discloses the insulated box assembly as recited above, wherein: 
the pair of opposing main liner panels comprises a first main liner panel (24) and a second main liner panel (26); 
the pair of opposing side liner panels comprises a first side liner panel (28, 32, 34) and a second side liner panel (30, 36, 38); and 
the single blank liner panel defines: 
a first side crease line (See Fig. 1A annotated below) between the first side liner panel and the first main liner panel; 
See Fig. 1A annotated below) between the first main liner panel and the second side liner panel; and 
a third side crease line (See Fig. 1A annotated below) between the second side liner panel and the second main liner panel.

    PNG
    media_image1.png
    630
    885
    media_image1.png
    Greyscale

Humphries, Fig. 1A

Regarding claim 3, Humphries discloses the insulated box assembly as recited above, wherein the insulated liner defines a top end and a bottom end, and wherein the first side crease line, the second side crease line, and the third side crease line extend between the top end and the bottom end (Figs. 1B and 2, Para [0021]).

Regarding claim 4, Humphries discloses the insulated box assembly as recited above, wherein the insulation batt defines a groove corresponding to the first side crease line, and wherein a thickness of the insulation batt is reduced at the groove (Para [0022]).
Examiner interprets Humphries to disclose that the insulation batt defines a groove corresponding to the first side crease line, and wherein a thickness of the insulation batt is reduced at the groove since the insulation batt is integral with the liner panel and therefore, will have the same shape as the liner itself.

Regarding claim 5, Humphries discloses the insulated box assembly as recited above, wherein: the insulated liner defines a liner cavity with a liner opening positioned at a top end of the insulated liner; and the blank sheet at least partially defines the liner cavity (Fig. 2).

Regarding claim 6, Humphries discloses the insulated box assembly as recited above, further comprising an insulated panel (60, 70 – Fig. 3) covering the liner opening, the insulated panel comprising a panel sheet (72, 74) and a panel insulation batt (76), the panel sheet further defining the liner cavity (Figs. 3-4).

Regarding claim 7, Humphries discloses the insulated box assembly as recited above, wherein the panel sheet is positioned between the panel insulation batt and the insulation batt of the single blank liner panel (Figs. 3-4).

Regarding claim 8, Humphries discloses the insulated box assembly as recited above, wherein: the insulated liner defines a liner cavity with a liner opening positioned at a top end of the insulated liner (Fig. 2); a bottom liner panel (22) is positioned at a bottom end of the insulated liner opposite from the opening; and the bottom liner panel further defines the liner cavity (Fig. 2).

Regarding claim 9, Humphries discloses the insulated box assembly as recited above, wherein the bottom liner panel is defined by the single blank liner panel (Fig. 1A).

Regarding claim 10, Humphries discloses the insulated box assembly as recited above, wherein the insulation batt comprises paper (“Kraft paper walls” – Para [0024]).

Regarding claim 11, Humphries discloses the insulated box assembly as recited above, wherein the insulation batt is repulpable (“Kraft paper walls” – Para [0024]).

Regarding claim 12, Humphries discloses the insulated box assembly as recited above, wherein the insulation batt is recyclable (“Kraft paper walls” – Para [0024]).

Regarding claim 17, Humphries discloses the insulated box assembly as recited above, wherein the blank sheet comprises kraft paper (“Kraft paper walls” – Para [0024]).
Regarding claim 18, Humphries discloses the insulated box assembly as recited above, wherein the insulation batt comprises cardboard (“Kraft paper walls” – Para [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US Pub. No. 2010/0006630 A1, herein, Humphries) in view of English (US Patent No. 5,418,031)
Regarding claim 13, Humphries discloses the insulated box assembly as recited above.
Humphries does not expressly disclose that the insulation batt comprises a mixture of cellulose fiber and between about 0.5% and about 25% thermoplastic binder fiber.
English teaches that an insulation batt (60) comprises a mixture of cellulose fiber (“cellulosic particulates 12”) and between about 0.5% and about 25% thermoplastic binder fiber (“3%-15% thermoplastic fibers”) (Col. 5, lns 17-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the insulated box assembly disclosed by Humphries so that the insulation batt comprises a mixture of cellulose fiber and between about 0.5% and about 25% thermoplastic binder fiber as taught by English so that the insulation batt is “durable and may be easily transported, applied and removed.” (English, Col. 2, lns 59-64).

Regarding claim 14, Humphries in view of English teaches the insulated box assembly as recited above, wherein the single blank liner panel batt is repulpable (“Kraft paper walls” – Humphries, Para [0024]).

Regarding claim 15, Humphries in view of English teaches the insulated box assembly as recited above, wherein the thermoplastic binder fiber comprises a polyethylene and polypropylene mixture (“polyethylene, polypropylene” – English, Col. 3, lns 40-43).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the insulated box assembly disclosed by Humphries so that the thermoplastic binder fiber comprises a polyethylene and polypropylene mixture as taught by English so that the insulation batt is “durable and may be easily transported, applied and removed.” (English, Col. 2, lns 59-64).

Regarding claim 16, Humphries in view of English teaches the insulated box assembly as recited above, wherein the thermoplastic binder fiber has a length of between about 0.5mm to about 16mm (“2-15 centimeters in length” – English, Col. 3, lns 51-52).
Examiner interprets 2 centimeters to be equivalent to 20mm which is in the range of “about 16mm”.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the insulated box assembly disclosed by Humphries so that the thermoplastic binder fiber has a length of between about 0.5mm to about 16mm as taught by English so that the insulation batt is “durable and may be easily transported, applied and removed.” (English, Col. 2, lns 59-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 17, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731